Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Darren                                                           Ganice
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Dwayne                                                           Morgan
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Austin                                                           Austin
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0479                                                      xxx-xx-0935
     Individual Taxpayer
     Identification number
     (ITIN)




              Case: 19-41221
Official Form 101
                                           Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                     Page 1 of 24     page 1
Debtor 1   Darren Dwayne Austin
Debtor 2   Ganice Morgan Austin                                                                      Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years
                                                                                              Ganice Morgan-Austin
     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names
                                                                                              06-182211
                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 958 Larkspur Road
                                 Oakland, CA 94610
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Alameda
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




              Case: 19-41221
Official Form 101
                                          Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                               Page 2 of 24            page 2
Debtor 1    Darren Dwayne Austin
Debtor 2    Ganice Morgan Austin                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.

                                                          Northern District of
                                              District    CA - Oakland Division         When     12/27/18               Case number      17-43173
                                              District    Alameda                       When     11/01/18               Case number
                                              District    See Attachment                When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




              Case: 19-41221
Official Form 101
                                          Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                   Page 3 of 24           page 3
Debtor 1    Darren Dwayne Austin
Debtor 2    Ganice Morgan Austin                                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Ganice Morgan-Austin
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               958 Larkspur Rd
     If you have more than one                 Oakland, CA 94610
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




              Case: 19-41221
Official Form 101
                                            Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                    Page 4 of 24       page 4
Debtor 1    Darren Dwayne Austin
Debtor 2    Ganice Morgan Austin                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case: 19-41221
Official Form 101
                                            Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                 Page 5 of 24            page 5
Debtor 1    Darren Dwayne Austin
Debtor 2    Ganice Morgan Austin                                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?                            100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion

20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Darren Dwayne Austin                                          /s/ Ganice Morgan Austin
                                 Darren Dwayne Austin                                              Ganice Morgan Austin
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     May 28, 2019                                      Executed on     May 28, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




              Case: 19-41221
Official Form 101
                                          Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                     Page 6 of 24          page 6
Debtor 1   Darren Dwayne Austin
Debtor 2   Ganice Morgan Austin                                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Matthew D. Metzger                                             Date         May 28, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Matthew D. Metzger 240437
                                Printed name

                                Belvedere Legal, PC
                                Firm name

                                1777 Borel Place, Suite 314
                                San Mateo, CA 94402
                                Number, Street, City, State & ZIP Code

                                Contact phone     415-513-5980                               Email address         info@belvederelegal.com
                                240437 CA
                                Bar number & State




             Case: 19-41221
Official Form 101
                                          Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                   Page 7 of 24          page 7
Debtor 1         Darren Dwayne Austin
Debtor 2         Ganice Morgan Austin                                                Case number (if known)


Fill in this information to identify your case:

Debtor 1                 Darren Dwayne Austin
                         First Name               Middle Name      Last Name

Debtor 2                 Ganice Morgan Austin
(Spouse if, filing)      First Name               Middle Name      Last Name


United States Bankruptcy Court for the:    NORTHERN DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                    Check if this is an
                                                                                                              amended filing



                                                     FORM 101. VOLUNTARY PETITION
                                                   Prior Bankruptcy Cases Filed Attachment

District                                                        Case Number             Date Filed
Northern District of CA - Oakland Division                      17-43173                12/27/18
Alameda                                                                                 11/01/18
Northern District of Ca - Oakland Division                      18-41541                7/03/18
Northern District of CA - Oakland Division                      15-42735                11/08/17
Northern District of CA - Oakland Division                      11-47516                7/15/11




Official Form 101
                      Case: 19-41221      Doc#  1 Filed: 05/28/19 Entered: 05/28/19 08:25:32
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                               Page 8 of 24         page 8
     MATTHEW D. METZGER (SBN 240437)
 1   mmetzger@belvederelegal.com
     BELVEDERE LEGAL, PC
 2   1777 Borel Place, Suite 314
     San Mateo, CA 94402
 3   Telephone: (415) 513-5980
     Facsimile: (415) 513-5985
 4
     Proposed Attorneys for Debtors
 5

 6                                      UNITED STATES BANKRUPTCY COURT
 7                                     NORTHERN DISTRICT OF CALIFORNIA
 8                                                     OAKLAND DIVISION
 9   In re                                                                Case No. 19-
10
                                                                          Chapter 11
11   DARREN DWAYNE AUSTIN
     GANICE MORGAN-AUSTIN
12
                                                                          Date:
                    Debtors,                                              Time:
13
                                                                          Ctrm:
14   SSN: XXX-XX-0479
     SSN: XXX-XX-0935
15

16                                DECLARATION OF GANICE MORGAN-AUSTIN
                                             IN SUPPORT OF
17
                                   SMALL BUSINESS DEBTOR DESIGNATION
18             I, Ganice-Morgan-Austin declare as follows:
19             1.        I am the Joint Debtor-in-Possession (“Joint Debtor”) in the above-captioned
20   chapter 11 case. I have personal knowledge of the matters stated herein and if called as a witness,
21   I could and would competently testify to the following.
22             2.        As a real estate agent, I am engaged in business or commercial activities.
23             3.        Our aggregate noncontingent liquidated secured and unsecured debts as of the date
24   of filing of the petition or order for relief do not exceed $2,566,050 (excluding debts owed
25   affiliates or insiders).
26             4.        I am informed and aware that a small business debtor must append to the petition:
27
                                                                    -1-
28
     Case No. 19- : In re Austin
     Morgan-Austin Decl. ISO Small Business Debtor Deisgnation
Case: 19-41221          Doc# 1         Filed: 05/28/19           Entered: 05/28/19 08:25:32   Page 9 of 24
  1                       •    its most recent balance sheet;

  2                       •    statement of operations;

  3                       •    cash-flow statements;

  4                       •    federal income tax return; or

  5                       •    a statement made under penalty of perjury that such documents have not been

  6                       prepared and no federal tax return has been filed.

  7   11 USC § 1116(1).

  8             5.        As of the petition date, the documents identified hereinabove have not been
  9   prepared and we filed an extension but have not yet filed our 2018 federal tax return.
 10             6.        However, to demonstrate my income for 2018 and 2019 YTD, I have my summary
 11   of gross income received as a real estate agent.
 12             7.        Attached as Exhibit A is my real estate commission income summary for 2018 and
 13   2018 YTD.
 14             I declare under penalty of perjury that the foregoing is true and correct. Executed this
 15   28thh day of May, 2019 at Oakland, California.
                                                                            /s/ Ganice Morgan-Austin       .
 16                                                                             Ganice Morgan Austin
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                                                      -2-
 28
      Case No. 19- : In re Austin
      Morgan-Austin Decl. ISO Small Business Debtor Deisgnation
Case: 19-41221          Doc# 1         Filed: 05/28/19            Entered: 05/28/19 08:25:32     Page 10 of 24
                      EXHIBIT A




Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 11 of 24
Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 12 of 24
                                                Certificate Number: 12459-CAN-CC-032867498


                                                               12459-CAN-CC-032867498




                     CERTIFICATE OF COUNSELING

 I CERTIFY that on May 24, 2019, at 12:04 o'clock AM PDT, Darren Austin
 received from Abacus Credit Counseling, an agency approved pursuant to 11
 U.S.C. 111 to provide credit counseling in the Northern District of California, an
 individual [or group] briefing that complied with the provisions of 11 U.S.C.
 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   May 24, 2019                           By:      /s/Veronica Castro


                                                Name: Veronica Castro


                                                Title:   Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case: 19-41221      Doc# 1    Filed: 05/28/19    Entered: 05/28/19 08:25:32             Page 13 of 24
                                                Certificate Number: 12459-CAN-CC-032867497


                                                               12459-CAN-CC-032867497




                     CERTIFICATE OF COUNSELING

 I CERTIFY that on May 24, 2019, at 12:04 o'clock AM PDT, Ganice Morgan-
 Austin received from Abacus Credit Counseling, an agency approved pursuant to
 11 U.S.C. 111 to provide credit counseling in the Northern District of California,
 an individual [or group] briefing that complied with the provisions of 11 U.S.C.
 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   May 24, 2019                           By:      /s/Veronica Castro


                                                Name: Veronica Castro


                                                Title:   Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case: 19-41221      Doc# 1    Filed: 05/28/19    Entered: 05/28/19 08:25:32             Page 14 of 24
 Fill in this information to identify your case:

 Debtor 1                     Darren Dwayne Austin
                              First Name                    Middle Name                     Last Name

 Debtor 2                     Ganice Morgan Austin
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                 Unsecured claim
 1                                                                   What is the nature of the claim?              Lease                         $ $1,159.00
              Ally Financial
              Attn: Bankruptcy                                       As of the date you file, the claim is: Check all that apply
              Po Box 380901                                                  Contingent
              Bloomington, MN 55438                                          Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              2014 BMW I3 50000             $ $3,160.00
                                                                                                                   miles
                                                                                                                   Vehicle:
              Bmw Financial Services
              Attn: Bankruptcy Department                            As of the date you file, the claim is: Check all that apply
              Po Box 3608                                                    Contingent
              Dublin, OH 43016                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                 $ $13,660.00

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy




              Case: 19-41221                 Doc# 1            Filed: 05/28/19               Entered: 05/28/19 08:25:32                        Page 15 of 24
 Debtor 1          Darren Dwayne Austin
 Debtor 2          Ganice Morgan Austin                                                             Case number (if known)



                                                                                    Value of security:                               - $ $10,500.00
            Contact phone                                                           Unsecured claim                                    $ $3,160.00


 3                                                                   What is the nature of the claim?              Credit Card                  $ $254.00
            Capital One
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 30285                                                     Contingent
            Salt Lake City, UT 84130                                         Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Credit Card                  $ $217.00
            Capital One
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 30285                                                     Contingent
            Salt Lake City, UT 84130                                         Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Credit Card                  $ $5,693.00
            Capital One
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 30285                                                     Contingent
            Salt Lake City, UT 84130                                         Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Charge Account               $ $432.00
            Citibank/Best Buy
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 790441                                                    Contingent
            St. Louis, MO 63179                                              Unliquidated


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




           Case: 19-41221                    Doc# 1            Filed: 05/28/19               Entered: 05/28/19 08:25:32                        Page 16 of 24
 Debtor 1          Darren Dwayne Austin
 Debtor 2          Ganice Morgan Austin                                                             Case number (if known)

                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?                                           $ $45,000.00
            David Sternberg
            540 Lennon Ln Suite A                                    As of the date you file, the claim is: Check all that apply
            Walnut Creek, CA 94598                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Educational                  $ $10,379.00
            Department of Education/Nelnet
            Attn: Claims                                             As of the date you file, the claim is: Check all that apply
            Po Box 82505                                                     Contingent
            Lincoln, NE 68501                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Collection Attorney At $ $99.00
                                                                                                                   T Wireline
            ERC/Enhanced Recovery Corp
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            8014 Bayberry Road                                               Contingent
            Jacksonville, FL 32256                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




           Case: 19-41221                    Doc# 1            Filed: 05/28/19               Entered: 05/28/19 08:25:32                        Page 17 of 24
 Debtor 1          Darren Dwayne Austin
 Debtor 2          Ganice Morgan Austin                                                             Case number (if known)




 10                                                                  What is the nature of the claim?              Educational                  $ $13,432.00
            FedLoan Servicing
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 69184                                                     Contingent
            Harrisburg, PA 17106                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              state taxes                  $ $20,000.00
            Franchise Tax Board
            Bankruptcy Section, MS A-340                             As of the date you file, the claim is: Check all that apply
            PO Box 2952                                                      Contingent
            Sacramento, CA 95812-2952                                        Unliquidated
                                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?              4331 Short Hill Rd           $ $43,725.38
                                                                                                                   Oakland, CA
                                                                                                                   94605-4646
            Frank Thirion
            4331 Short Hill Rd.                                      As of the date you file, the claim is: Check all that apply
            Oakland, CA 94605-4646                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $43,725.38
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $43,725.38


 13                                                                  What is the nature of the claim?              back taxers                  $ $90,000.00
            Internal Revenue Service
            Centralized Insolvency Unit                              As of the date you file, the claim is: Check all that apply
            PO Box 7346                                                      Contingent
            Philadelphia, PA 19101-7346                                      Unliquidated
                                                                             Disputed


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




           Case: 19-41221                    Doc# 1            Filed: 05/28/19               Entered: 05/28/19 08:25:32                        Page 18 of 24
 Debtor 1          Darren Dwayne Austin
 Debtor 2          Ganice Morgan Austin                                                             Case number (if known)

                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              2008 infinity G-35            $ $2,244.00
                                                                                                                   Vehicle:
            Wells Fargo Dealer Services
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 19657                                                     Contingent
            Irvine, CA 92623                                                 Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $7,044.00
                                                                                    Value of security:                               - $ $4,800.00
            Contact phone                                                           Unsecured claim                                    $ $2,244.00


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Darren Dwayne Austin                                                         X   /s/ Ganice Morgan Austin
       Darren Dwayne Austin                                                                 Ganice Morgan Austin
       Signature of Debtor 1                                                                Signature of Debtor 2


       Date      May 28, 2019                                                               Date     May 28, 2019




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




           Case: 19-41221                    Doc# 1            Filed: 05/28/19               Entered: 05/28/19 08:25:32                        Page 19 of 24
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     Ally Financial
     Attn: Bankruptcy
     Po Box 380901
     Bloomington, MN 55438



     American Education Services
     Attn: Bankruptcy
     Po Box 2461
     Harrisburg, PA 17105



     AmeriCredit/GM Financial
     Attn: Bankruptcy
     Po Box 183853
     Arlington, TX 76096



     Bmw Financial Services
     Attn: Bankruptcy Department
     Po Box 3608
     Dublin, OH 43016



     Business & Professional Coll Svc
     Attn: Bnkruptcy
     Po Box 872
     Reno, NV 89504



     Capital One
     Attn: Bankruptcy
     Po Box 30285
     Salt Lake City, UT 84130



     Citibank/Best Buy
     Attn: Bankruptcy
     Po Box 790441
     St. Louis, MO 63179



     City of Oakland
     Mandatory Garbage Section
     150 Frank H. Ogawa Plaza, Suite 5342
     Oakland, CA 94612



    Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 20 of 24
 Credit One Bank
 Attn: Bankruptcy Department
 Po Box 98873
 Las Vegas, NV 89193



 David Sternberg
 540 Lennon Ln Suite A
 Walnut Creek, CA 94598



 Department of Education/Nelnet
 Attn: Claims
 Po Box 82505
 Lincoln, NE 68501



 Deptartment Store National Bank/Macy's
 Attn: Bankruptcy
 9111 Duke Boulevard
 Mason, OH 45040



 Ecmc Group
 Attn: Bankruptcy
 111 Washington Ave South Ste 1400
 Minneapolis, MN 55401



 Equifax Information Services
 P.O. Box 740256
 Atlanta, GA 30374



 ERC/Enhanced Recovery Corp
 Attn: Bankruptcy
 8014 Bayberry Road
 Jacksonville, FL 32256



 Experian
 Po Box 2002
 Allen, TX 75013




Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 21 of 24
 Federal Taxes
 958 Larkspur
 Oakland, CA 94610



 FedLoan Servicing
 Attn: Bankruptcy
 Po Box 69184
 Harrisburg, PA 17106



 Franchise Tax Board
 Bankruptcy Section, MS A-340
 PO Box 2952
 Sacramento, CA 95812-2952



 Frank Thirion
 4331 Short Hill Rd.
 Oakland, CA 94605-4646



 Internal Revenue Service
 Centralized Insolvency Unit
 PO Box 7346
 Philadelphia, PA 19101-7346



 Janiel Jolley
 1814 Franklin Street 800
 Oakland, CA 94610



 Lakeshore Homes Association, Corporation
 907 Underhills Road
 Oakland, CA 94610



 Lincoln Automotive Financial Service
 Attn: Bankruptcy
 Po Box 542000
 Omaha, NE 68154




Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 22 of 24
 Navient
 Attn: Bankruptcy
 Po Box 9640
 Wilkes-Barre, PA 18773



 Patelco Credit Union
 Attn: Bankruptcy
 Po Box 2227
 Merced, CA 95344



 Patelco Credit Union
 c/o Scheer Law Group
 Attn: Reilly Wilkinson
 155 N. Redwood Drive, Suite 100
 San Rafael, CA 94903



 Redwood Day School
 3245 Sheffield Ave,
 Oakland, CA 94602



 Rfcs/home Depot Hil
 Po Box 965005
 Orlando, FL 32896



 Self Help Federal Cr
 2504 Tenaya Dr
 Modesto, CA 95354



 Synchrony Bank
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896



 Target
 Attn: Bankruptcy
 Po Box 9475
 Minneapolis, MN 55440




Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 23 of 24
 TransUnion
 P.O. Box 2000
 Chester, PA 19022-2000



 Wells Fargo Dealer Services
 Attn: Bankruptcy
 Po Box 19657
 Irvine, CA 92623




Case: 19-41221   Doc# 1   Filed: 05/28/19   Entered: 05/28/19 08:25:32   Page 24 of 24
